Case 4:20-cv-00105-AWA-LRL Document1 Filed 07/08/20 Page 1 of 6 PagelD# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Newport News Division

JETT AND COMPANY, d/b/a Jett &
Company,

Principal Address: 260 Picketts Line,
Newport News, VA 23603

Plaintiff,

Civil Action #:

v.

SHIVER SOUTHWEST, LLC,
and

JAMES B. SHIVER, JR.,

Defendants.

 

NOW COMES Jett and Company, d/b/a Jett & Company (“Jett”), by counsel, and for its
complaint against Defendants Shiver Southwest, LLC (“Shiver Southwest”) and James B. Shiver,
Jr. (“James Shiver’), states as follows:

PARTIES, JURISDICTION, AND VENUE

I. Jett is a Virginia stock corporation with principal office located in Newport News,
Virginia as set forth above.

2. Shiver Southwest is an Arizona limited liability company with principal office
located in Albuquerque, New Mexico as set forth above. Shiver Southwest is registered to do
business in the Commonwealth of Virginia, designated with Entity [ID# T0806424. Shiver
Southwest’s registered agent is as set forth above. Upon information and belief, no member of

Shive Southwest is a citizen of Virginia.

Page Lof6

 
Case 4:20-cv-00105-AWA-LRL Document1 Filed 07/08/20 Page 2 of 6 PagelD# 2

3. James Shiver identified himself to Jett as being Shiver’s President and he is a
personal guarantor respecting the transactions in question. James Shiver identified his address to
Jett as being 1307 Dinkle Road, Stanley, NM 87056.

4. The Defendants by contract agreed to submit to personal jurisdiction in Virginia
and the forum for any litigation pursuant to the contract as Newport News, Virginia. Moreover,
the matters that are the subject of this action substantially took place and have significant nexus to
this Court otherwise.

5, Jurisdiction is proper pursuant to 28 U.S. Code § 1332 as it involves an amount in
controversy of more than $75,000 and the parties have diverse citizenship.

6. All conditions precedent, if any, to the filing and maintenance of this action, and to

the granting ofall relief sought herein by Plaintiff, have occurred, been met, been satisfied, or been

waived.
COMMON FACTS ASSOCIATED WITH ALL COUNTS
7. Plaintiff re-alleges each of the foregoing paragraphs as if set forth fully herein.
8. Shiver Southwest sought construction materials and supplies from Jett, pursuant to

which Shiver Southwest entered into that certain “Credit Agreement” dated June 24, 2019 with
Jett. True copy of the Credit Agreement is attached as Exhibit A.

9. James Shiver executed the Credit Agreement as both President of Shiver Southwest
and as personal guarantor; agreeing to be personally liable, jointly and severally, respecting all
purchases made by Shiver Southwest from Jett. See Exhibit A, Page 3 of 3.

10. Payments under the Credit Agreement were due and payable with 30 days of Jett’s
invoice for applicable materials and supplies furnished to Shiver Southwest. See Exhibit A, Page

3 of 3.

Page 2 of &

 
Case 4:20-cv-00105-AWA-LRL Document1 Filed 07/08/20 Page 3 of 6 PagelD# 3

1]. Additionally, in the event of nonpayment, Jett was entitled under the Credit
Agreement for | 4% interest per month on invoice amounts past due until paid, both before and
after judgment, and further entitled to all costs incurred in collection of past due amounts, including
attorney’s fees in the amount of 1/3 of the total balance due by Shiver Southwest. See Exhibit A,
Page 3 of 3.

12. Defendants agreed in the Credit Agreement to submit to personal jurisdiction in
Virginia and that the forum for any litigation pursuant to the Credit Agreement would be the City
of Newport News, VA. See Exhibit A, Page 3 of 3.

13. Shiver Southwest ordered materials and supplies from Jett for which Shiver
Southwest has not paid Jett (collectively “Materials”). True copy of a summary statement of
account respecting the applicable invoices and amounts due Jett by Shiver Southwest for the
Materials is attached as Exhibit B.

14, As noted in Exhibit B, the total balance due Jett for the Materials through June 30,
2020, including interest, is $71,429.89, regarding which Jett is additionally due its costs of
collection, including attorney’s fees in the amount of 1/3 of that total.

15. Despite demands, neither Defendant has paid Jett for the Materials; thus,
necessitating this action to collect the same and entitling Jett to judgment against both Defendants,
jointly and severally.

COUNT !f —- BREACH OF CONTRACT
16. Plaintiff re-alleges each of the foregoing paragraphs as if set forth fully herein.
17. Shiver Southwest’s failure and refusal to pay for the Materials materially breached

Shiver Southwest’s contractual obligations owed to Jett pursuant to the Credit Agreement.

Page 3 of 6

 
Case 4:20-cv-00105-AWA-LRL Document1 Filed 07/08/20 Page 4 of 6 PagelD# 4

18. Because of Shiver’s aforesaid material breaches, Jett has been damaged and Shiver
Southwest is legally liable to Jett for those damages, as aforesaid, including the principal amount,
plus interest due thereupon incrementally until paid in full, pre- and post-judgment, and plus
collection costs, including attorney’s fees of 1/3 of the total balance due by Shiver as set forth
above pursuant to the Credit Agreement.

19. Thus, the amount in controversy, exclusive of cost and interest, through June 30,
2020, is at least $95,216.04 ($64,918.71 in principal; $6,511.18 in interest; and $23,786.15 in
attorneys’ fees pursuant to the Credit Agreement); which amount is, however, continually
increasing until paid in full as per the Credit Agreement. In the alternative, Jett alleges that a
reasonable attorney fee for its prosecution of this suit, and the fees it will incur, will exceed
$10,500, which is in controversy, and thus renders amount in controversy exceeds 28 U.S. Code §
1332’s jurisdictional amount.!

COUNT 2 - PERSONAL GUARANTEE

20. ‘Plaintiff re-alleges each of the foregoing paragraphs as if set forth fully herein.

21. ~~‘ In executing the Credit Agreement as both President of Shiver Southwest and as
personal guarantor, James Shiver agreed to be personally liable, jointly and severally, respecting
all purchases made by Shiver Southwest from Jett.

22. Shiver Southwest has failed and refused to pay for the Materials as set forth above
and James Shiver is, accordingly, personally liable for all amounts due Jett by Shiver Southwest

as set forth above in the same amount, way, and manner as Shiver Southwest in Count 1 above;

 

1 See Francis vy, Allstate Ins. Co., 709 F.3d 362, 368 (4th Cir. 2013); Branch Banking & Tr, Co. v.
Okay, No. 1:16ev5550CC/IFA), 2016 U.S. Dist. LEXIS 112421, at *12-13 (E.D. Va. Aug. 23,
2016).

Page 4 of 6

 
Case 4:20-cv-00105-AWA-LRL Document1 Filed 07/08/20 Page 5 of 6 PagelD# 5

to-wit: the principal sum due, pre- and post-judgment interest, and collection costs, including
attorney’s fees of 1/3 of the total balance due by Shiver as set forth above pursuant to the Credit
Agreement.
RELIEF REQUESTED
WHEREFORE, Plaintiff, by counsel, demands judgment against Defendants, jointly and

severally, and that the Court award Plaintiff monetary relief as requested hereinabove, including
the principal due, pre- and post-judgment interest thereupon, and attorney’s fees; all as per the
Credit Agreement; or, alternatively, such other amount(s) as proven at trial herein; and further such
other and further relief, legal, equitable, or both, as deemed proper by the Court under the facts
and circumstances as proven by Plaintiff.

JETT & COMPANY

By: /s/_ Neil S. Lowenstein
Neil S, Lowenstein (VSB #29845)
Email: nlowenstein@vanblacklaw.com
Dustin M. Paul (VSB #75287)
Email: dpaul@vanblacklaw.com
VANDEVENTER BLACK LLP
101 W. Main St., Ste. 500

P: 757.446.8600 / F: 757.446/8670
Attorneys for Plaintiff

Page 5 of 6

 
Case 4:20-cv-00105-AWA-LRL Document1 Filed 07/08/20 Page 6 of 6 PagelD# 6

VERIFICATION

The undersigned, Judy Jorgensen, Vice President and Sales Manager of Jett and Company,
the Plaintiff herein, hereby certifies that: a) she has read the allegations of the foregoing complaint
and provided legal counsel with the information on which it is based; b) that to the best of her
knowledge and belief, the allegations contained in the complaint are accurate and complete and
the exhibits are true copies of the same; c) this statement is made under the penalty of perjury in
accordance with 28 U.S. Code § 1746; and d) she is over the age of 18 and competent, and
authorized, to make this verification and declaration on behalf of Jett and Company.

So declared this date: July 2, 2020

Oyo

Hoss Jorgensen, Vice President, Sales Manager
Jétt and Company

4841-7540-7548, v. |

Page 6 of 6

 
